BLD-247                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-2305
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                             JEROME MARIO BRITTON,
                            a/k/a/ Jerome Mario Britton, Jr.,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                      (D.C. Crim. Action No. 1:13-cr-00014-001)
                        District Judge: Honorable Yvette Kane
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 22, 2022

          Before: MCKEE, GREENAWAY, JR., and PORTER, Circuit Judges

                            (Opinion filed: October 13, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jerome Mario Britton appeals pro se from an order of the United States District

Court for the Middle District of Pennsylvania denying his motion for reconsideration of

an order that rejected his motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). The Government has filed a motion for summary affirmance. For the

following reasons, we grant the Government’s motion and will summarily affirm the

District Court’s judgment.

       In 2013, a jury found Britton guilty of possession of a firearm by a convicted

felon. See 18 U.S.C. § 922(g)(1). He was sentenced to 100 months of imprisonment.

We affirmed. See United States v. Britton, No. 14-1344, 608 F. App’x 111 (3d Cir.

2015) (not precedential).

       Britton filed his first motion for compassionate release in September 2020. (ECF

134.) The District Court denied that motion. It assumed that Britton had established

extraordinary and compelling reasons warranting relief, but held that the relevant factors

under 18 U.S.C. § 3553(a) weighed against any reduction in his sentence. (ECF 151.)

Later, the District Court denied Britton’s motion for reconsideration (ECF 160), and we

affirmed. See United States v. Britton, No. 21-1728, 2021 WL 4439248 (3d Cir. 2021)

(not precedential).

       In December 2021, Britton filed another compassionate release motion (ECF 164),

which he later amended (ECF 170), primarily arguing that he “has made tremendous

progress … in rehabilitation during his period of incarceration.” (ECF 164, at 12.) In

particular, he noted that he “has completed numerous programs designed to rehabilitate,”

has “been a mentor for a lot of the younger inmates[,]” and has not had any disciplinary

                                             2
infractions. (Id. at 13.) He also asserted, without elaboration, that his wife has “health

conditions of her own.” (Id.) By order entered January 13, 2022, the District Court

denied the motion, explaining that “[w]hile Britton has shown signs of rehabilitation, the

Court is unable to conclude that the below-guidelines sentence originally imposed is no

longer necessary to meet sentencing objectives, or that he no longer poses a danger to the

public.” (ECF 172, at 3.)

       Britton filed a motion for reconsideration, asserting, among other things, that he

suffers from chronic kidney disease and that he would soon undergo a second hernia

surgery. (ECF 175, at 3.) The District Court denied relief, finding no basis upon which

to revisit the denial of Britton’s prior motions for compassionate release. (ECF 176.)

Britton timely appealed. (ECF 177.) After Britton filed his pro se brief (Doc. 5), the

Government filed a motion for summary affirmance. (Doc. 6.)

       We have jurisdiction under 28 U.S.C. § 1291, and we review the denial of

Britton’s motion for reconsideration for abuse of discretion.1 Cf. United States v. Kalb,

891 F.3d 455, 459 (3d Cir. 2018) (reviewing denial of motion for reconsideration in

criminal appeal for an abuse of discretion). A judgment may be altered or amended if the

party seeking reconsideration shows that (1) there has been “an intervening change in


1
  Although Britton’s notice of appeal did not identify the order denying the
§ 3582(c)(1)(A) motion that he filed in December 2021, see Fed. R. App. P. 3(c)(1)(B)
(providing, in pertinent part, that a notice of appeal must “designate the judgment--or the
appealable order--from which the appeal is taken”), we nevertheless conclude that the
District Court did not abuse its discretion in denying that motion because, for the reasons
it provided in its order of January 13, 2022, the applicable § 3553(a) factors did not
support Britton’s release. See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir.
2020).
                                              3
controlling law,” (2) there is new evidence that bears on the district court’s underlying

decision, or (3) there is a “need to correct clear error of law or prevent manifest

injustice.” See Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam).

       Section 3582(c)(1)(A)(i) authorizes compassionate release based on an

“extraordinary and compelling” reason, provided the District Court makes a favorable

assessment using the § 3553(a) factors and any applicable policy statements. See

Pawlowski, 967 F.3d at 329 & n.6. In his motion for reconsideration, Britton noted that

he suffers from two health conditions, chronic kidney disease and a hernia. Those

conditions might affect whether Britton established extraordinary and compelling reasons

warranting relief, but he did not show that they provided a basis for reconsideration of the

District Court’s conclusion that the § 3553(a) factors weighed against any reduction in

his sentence. And with respect to the § 3553(a) factors, Britton’s reconsideration motion

merely rehashed arguments that he had made in the underlying compassionate release

motion. See Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (recognizing

that a motion for reconsideration is not the appropriate vehicle to “relitigate old matters”

(citation omitted)). Under these circumstances, the District Court did not abuse its

“considerable discretion” in denying Britton’s motion for reconsideration. See United

States v. Andrews, 12 F.4th 255, 262 (3d Cir. 2021).

       For the foregoing reasons, we grant the Government’s motion for summary

affirmance and will summarily affirm the District Court’s judgment.




                                              4